EXHIBIT 10.10 LETTER AGREEMENT WITH EVOS USA, INC. DATED JULY 10, 2007 [EVOS LETTERHEAD] July 10, 2007 Mr. Greg Janson, President Healthy Fast Food, Inc. 1075 American Pacific – Suite C Henderson, NV89074 Dear Greg: This letter serves as an addendum to the Franchise Agreements executed on i) December 14th, 2005, ii) July 16th, 2006, and acknowledges that the Royalty has been revised from a flat 5.5% throughout the term of the agreement to the following scaling: Year 1 – Royalty is 3.5% Year 2 – Royalty is 4.5% Year 3 and beyond: 5.5% Please contact me with any questions. We wish you all the best in your endeavors! Healthfully, /s/ Michael Jeffers Michael Jeffers Co-Founder/Vice President
